Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.
Claims 1-2 and new claims 4-8 have been examined on the merits. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-2 and 4-8 is/are directed to a natural phenomenon (i.e., a law of nature and a product of nature-e.g. step 1).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial (i.e. do not recite additional elements/steps that integrate the exception into a practice application and/or do not recite additional 
Claims 1-2 and 4-8 are drawn to a composition comprising a vegetable powder mixture prepared by mixing buckwheat powders, onion powders and cacao nips powders in combination with cricket powders (i.e. Gryllus bimaculatus) (i.e. all the claimed active ingredients are naturally-occurring ingredients). The claimed composition is not markedly different from its/their naturally-occurring counterpart(s) because there is no adequate indication and/or sufficient evidence/support [i.e. there is no adequate indication and/or sufficient evidence/support within Applicant’s specification that the instantly claimed preparatory step (i.e. demonstrated evidence of the preparatory step of such as that freeze drying and/or pulverizing and/or fermenting and/or roasting each claimed active ingredient has caused the resulting claimed composition comprising a vegetable powder mixture prepared by mixing buckwheat powders, onion powders and cacao nips powders in combination with cricket powders (i.e. Gryllus bimaculatus) to have any significant and/or special characteristics (i.e. structural functional characteristics or properties) that are different from the naturally-occurring counterpart and/or furthermore adequate evidence/support within Applicant’s specification that its claimed composition/product is markedly different in terms of having a change in structure (by demonstrating “synergism”) that produced an unexpected/synergistic functional effect as compared to its/their naturally-occurring counterpart(s)] that the composition has any characteristics or properties that are different from the naturally-occurring counterpart(s) (including the natural compounds found therein-e.g. step 2A1).  
Therefore, the claimed composition is not deemed to be markedly different from what exists in nature in terms of structural and/or functional differences.  In other words, the claims do not set forth a marked difference in terms of structural and/or or functional differences (properties and/or characteristics) as compared to the naturally-occurring counterpart(s) (see, e.g., Diamond v. Chakrabarty, 447 U.S. 303(1980)).  Please note that combining natural products does not remove the claims from reading upon a judicial selection (Funk Brothers Seed Col. V. Kalo Inoclulant Col. – 333 U.S. 127 (1948)) because again there is no sufficient evidence/support of a marked difference brought about by combining the instantly claimed natural products.  Please also note that modifying the concentration of the product/composition is not sufficient to remove the claimed composition from a judicial exception (see, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. __, 133 S. Ct. 2107, 106 USPQ2d 1972 (2013)).  
Thus, when the relevant factors are analyzed, they weigh against a significant difference between the claimed invention and a judicial exception.   Therefore, the claimed invention is not considered to be patent eligible subject matter.

Response to Arguments
Applicant’s arguments submitted on 02/25/2021 regarding the USC 101 rejection have been carefully considered but are not deemed persuasive. 
Applicant argues that the weight of the evidence strongly suggests that the D & D and Vmix together exhibited synergism because “the mixture has a changed functional property” that is different than the mere sum of the characteristics of the individual components.” 
Examiner, however, disagrees because Examiner still maintains the claimed composition is not markedly different from its/their naturally-occurring counterpart(s) because there is no adequate indication and/or sufficient evidence/support [i.e. there is no adequate indication and/or sufficient evidence/support within Applicant’s specification that the instantly claimed preparatory step (i.e. demonstrated evidence of the preparatory step of such as that freeze drying and/or pulverizing and/or fermenting and/or roasting each claimed active ingredient has caused the resulting claimed composition comprising a vegetable powder mixture prepared by mixing buckwheat powders, onion powders and cacao nips powders in combination with cricket powders (i.e. Gryllus bimaculatus) to have any significant and/or special characteristics (i.e. structural functional characteristics or properties) that are different from the naturally-occurring counterpart.   In other words, the claims do not set forth a marked difference in terms of structural and/or or functional differences (properties and/or characteristics) as compared to the naturally-occurring counterpart(s) (see, e.g., Diamond v. Chakrabarty, 447 U.S. 303(1980)).  Please note that combining natural products does not remove the claims from reading upon a judicial selection (Funk Brothers Seed Col. V. Kalo Inoclulant Col. – 333 U.S. 127 (1948)) because again there is no sufficient evidence/support of a marked difference brought about by combining the instantly claimed natural products.  Please also note that modifying the concentration of the product/composition is not sufficient to remove the claimed composition from a judicial exception (see, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. __, 133 S. Ct. 2107, 106 USPQ2d 1972 (2013)).  
In addition, Examiner also disagrees with Applicant’s arguments because it appears to Examiner that independent claim 1 (as well as the dependent claims) is still not commensurate in scope to the showings/evidence provided that its claimed composition/product is markedly different in terms of having a change in structure (by demonstrating “synergism”) to conclude synergy/unexpected results exists.  It appears that Applicant’s specification does not demonstrate that a composition with all the claimed active ingredients functions better than a composition with just one of the claimed active ingredients [Please see MPEP 716.02(a) of:  Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating “synergism”). Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Synergy requires a comparison of the whole to each of the individual parts and a demonstration that the whole results in a greater than additive effect.].   Examiner cannot determine the synergistic additive effect (within Applicant’s specification and/or within the submitted Declaration), especially within independent claim 1 of the combination of the instantly claimed active ingredients of the vegetable powder mixture of buckwheat powders, onion powders and cacao nib powders within 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-8 are rejected under 35 USC 103 as being unpatentable over Cho et al. (CN KR 2011057586 DWPI Abstract) in view Kim et al. (KR 2010044974 DWPI Abstract), Liu et al. (CN 105166686 DWPI Abstract), Nash et al. (US 20110015226) and Hwang et al. (“Anti-oxidative activity of db mice treated with glycosaminoglycan of cricket, Gryllus bimaculatus, the FASEB Journal/Volume 32, Issue S1/p. 673.6, 01 April 2018, see abstract). 
A composition (as an oral form) comprising a vegetable powder mixture prepared by mixing buckwheat powders, onion powders and cacao nips powders in combination with cricket powders (i.e. Gryllus bimaculatus) within various amount/ranges/ratios is claimed. 
Cho teaches a composition (as an oral form) for the intended purpose for treating diabetes in a subject in need thereof comprises or may comprise (often within various preferred embodiments) comprising onion powder (see entire document including e.g. pages 1-3). Cho, however, does not teach the further inclusion of buckwheat powder, cacao nips powder in combination with cricket powders therein. 
Kim teaches a composition for the intended purpose for treating diabetes in a subject in need thereof comprises or may comprise (often within various preferred embodiments) comprising onion powder, buckwheat powder and vegetable processed powder (see entire document including e.g. pages 1-3).
Liu teaches a composition for the intended purpose for treating diabetes in a subject in need thereof comprises or may comprise (often within various preferred embodiments) comprising buckwheat powder (see entire document including e.g. pages 1-3).
Nash teaches a composition for the intended purpose for treating diabetes in a subject in need thereof comprises or may comprise (often within various preferred embodiments) comprising cacao nibs (see entire document including e.g. title and paragraph 0276).
Hwang teaches a composition for the intended purpose for treating diabetes in a subject in need thereof comprises or may comprise (often within various preferred embodiments) comprising a cricket (a Gryllus bimaculatus) whereas crickets contains the active ingredient of glycosaminoglycan that treats diabetes in a subject (see entire document including e.g. pages 1-3 of the abstract).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to provide a composition comprising a vegetable powder mixture prepared by mixing buckwheat powders, onion powders and cacao nips powders in combination with a cricket (i.e. Gryllus bimaculatus) for their well-known individual activities/purposes therein, based upon the beneficial teachings provided by the cited references (as fully discussed above) - and for the following reasons. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for the same purpose (for the intended purpose for treating diabetes in a subject in need thereof) and for the following reasons:  In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed "the conclusion that when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976)).  The Supreme Court also emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  The Supreme Court thus implicitly endorsed the principle, stated in In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980) (citations omitted), that:  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose [T]he idea of combining them flows logically from their having been individually taught in the prior art.  The adjustment of particular conventional working conditions (e.g. determining effective amount/ranges/ratios of each claimed active ingredient within the claimed composition and/or each claimed active ingredient in the form of a powder whereas one of ordinary skill in the art would place an active ingredient within a powder form to increase the active ingredient’s surface area) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
Applicant’s invention is predicated on an unexpected result*, which typically involves synergism - an unpredictable phenomenon, highly dependent upon specific proportions and/or amounts of particular ingredients.  Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him/her.  
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
*With respect to such unexpected results, please note that in KSR, the Court also reaffirmed that evidence of unexpected results may overcome an examiner's prima facie case of obviousness. KSR, 550 U.S. at 416 ("The fact that the elements worked together in an unexpected and fruitful manner supported the conclusion that Adams' design was not obvious to those skilled in the art" - discussing United States v. Adams, 383 U.S. 39).  However, "any superior property must be unexpected to be considered as evidence of non-obviousness." Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, "[m]ere improvement in properties does not always suffice to show unexpected results ....[W]hen an applicant demonstrates substantially improved results.., and states that the results were unexpected, this should suffice to establish unexpected results in the absence of evidence to the contrary." In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995). Moreover, "when unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art." In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991).  Please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368. The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).

           Please also note that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is intrinsic to the composition reasonably suggested by the cited references, as a whole.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting (see, e.g., MPEP 2112).

Response to Arguments
Applicant’s arguments submitted on 02/25/2021 regarding the USC 103 rejection have been carefully considered but are not deemed persuasive. 
Applicant argues that the results and benefits of the recited claim features would not be expected based on the cited art relied upon by the Office that can be considered  as prior art.  Particularly, the anti-diabetic properties of the composition as disclosed in the recited claims cannot be obtained by the cited arts, alone or combined.  It should be noted that presence of a property not possessed by the prior art is evidence of non-obviousness (MPEP 716.02 (a) (III) etc). Regarding a showing of evidence of unexpected results, Applicant respectfully submits herewith a declaration under 37 C.F.R § 1.132 (hereinafter “132 declaration”) 
However, Examiner still maintains that the present claims are not inventive over the combined teachings of the cited references (for the reasons set forth above).  For example in response to Applicant’s arguments against the cited references of Chen (replaced by Cho and Kim), Liu, Nash and Choi (replaced by Hwang), individually, Examiner maintains that Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner clearly points out that the cited references of Kim, Liu, Nash and Hwang are cited to remedy Cho’s deficiency.  First, Kim remedies Cho’s deficiency because the cited reference of Kim, in its entire document including e.g.-pages 1-3, teaches a composition for the intended purpose for treating diabetes in a subject in need thereof comprises or may comprise (often within various preferred embodiments) comprising onion powder, buckwheat powder and vegetable processed powder.  Secondly, Liu remedies Cho’s deficiency because the cited reference of Liu, in its entire document including e.g.-pages 1-3, teaches a composition for the intended purpose for treating diabetes in a subject in need thereof comprises or may comprise (often within various preferred embodiments) comprising buckwheat powder.  Thirdly, Nash remedies Cho’s deficiency because the cited reference of Nash, in its entire document including e.g.-title and paragraph 0276, teaches a composition for the intended purpose for treating diabetes in a subject in need thereof comprises or may comprise (often within various preferred embodiments) comprising cacao nibs. Lastly, Hwang remedies Cho’s deficiency because the cited reference of Hwang, in its entire document including e.g.-pages 1-3 of the abstract, teaches a composition for the intended purpose for treating diabetes in a subject in need thereof comprises or may comprise (often within various preferred embodiments) comprising a cricket (a Gryllus bimaculatus) whereas crickets contains the active ingredient of glycosaminoglycan that treats diabetes in a subject. Therefore, Examiner still concludes that it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to provide a composition comprising a vegetable powder mixture prepared by mixing buckwheat powders, onion powders and cacao nips powders in combination with a cricket (i.e. Gryllus bimaculatus) for their well-known individual activities/purposes therein, based upon the beneficial teachings provided by the cited references (as fully discussed above) - and for the following reasons. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for the same purpose (for the intended purpose for treating diabetes in a subject in need thereof) and for the following reasons:  In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed "the conclusion that when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976)).  The adjustment of particular conventional working conditions (e.g. determining effective amount/ranges/ratios of each claimed active ingredient within the composition and/or each claimed active ingredient in the form of a powder whereas one of ordinary skill in the art would place an active ingredient within a powder form to increase the active ingredient’s surface area) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
Moreover, Examiner also disagrees with Applicant’s arguments because it appears to Examiner that independent claim 1 (as well as the dependent claims) is still not commensurate in scope to conclude synergy/unexpected results exists.  It appears that Applicant’s specification does not demonstrate that a composition with all the claimed active ingredients functions better than a composition with just one of the claimed active ingredients [Please see MPEP 716.02(a) of:  Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating “synergism”). Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Synergy requires a comparison of the whole to each of the individual parts and a demonstration that the whole results in a greater than additive effect.].  Examiner cannot determine the synergistic additive effect (within Applicant’s specification and/or within the submitted Declaration), especially within independent claim 1 of the combination of the instantly claimed active ingredients of the vegetable powder mixture of buckwheat powders, onion powders and cacao nib powders within specific amounts of each claimed vegetable powder active ingredient in combination with cricket powders within a specific amount to synergistically and/or unexpectedly have the instantly claimed functional effect.  Again, it appears (especially within independent claim 1) that Applicant’s specification does not demonstrate that a composition with all the claimed active ingredients functions better than a composition with just one of the claimed active ingredients [Please see MPEP 716.02(a)]. Therefore, applicant’s specification does not support unexpected results. {Please note that it is still unclear to Examiner of what is the ratio of the active ingredients making up the vegetable powder mixture that is used in the data to demonstrate synergy? Therefore, Applicant needs to provide evidence of the ratio of the active ingredients making up the vegetable powder mixture. In addition, it appears to Examiner that synergy is only shown for a 1:1 ratio for the combination of the vegetable powder mixture and the cricket powder. There is no evidence presented by Applicant (within Applicant’s specification and Declaration) to conclude that synergy exists outside of that 1:1 ratio because Applicant is still claiming any amount of those powders.].  Therefore, Examiner still concludes that Applicant has not provided sufficient evidence, especially within independent claim 1 (as well as the dependent claims), because the claimed invention’s composition is not in commensurate in the scope of what is being claimed.   Lastly, please note that Examiner also maintains his rejection because MPEP 716.02(d) states 
716.02(d) Unexpected Results Commensurate in Scope With Claimed Invention [R-2] - 700 Examination of Applications
716.02(d) Unexpected Results Commensurate in Scope With Claimed Invention [R-2]
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
I.    < NONOBVIOUSNESS OF A GENUS OR CLAIMED RANGE MAY BE SUPPORTED BY DATA SHOWING UNEXPECTED RESULTS OF A SPECIES OR NARROWER RANGE UNDER CERTAIN CIRCUM-STANCES
The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims. Claims 6-8 recited a FENAC:diphenyl ether ratio of 1:1 to 4:1 for the three specific ethers tested. For two of the claimed ethers, unexpected results were demonstrated over a ratio of 16:1 to 2:1, and the effectiveness increased as the ratio approached the untested region of the claimed range. The court held these tests were commensurate in scope with the claims and supported the nonobviousness thereof. However, for a third ether, data was only provided over the range of 1:1 to 2:1 where the effectiveness decreased to the "expected level" as it approached the untested region. This evidence was not sufficient to overcome the obviousness rejection.); In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.").
II.    < DEMONSTRATING CRITICALITY OF A CLAIMED RANGE 
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655